Citation Nr: 0924464	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for right 
hip dysplasia, status post hip replacement, evaluated as 90 
percent disabling from November 2006.

2.  Entitlement to an increased initial evaluation for right 
hip dysplasia, status post hip replacement, evaluated as 90 
percent disabling from November 2006.

3.  Entitlement to special monthly compensation based on a 
need for the regular aid and attendance of another person or 
based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from August 1954 to February 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a June 2006 rating decision, 
the RO granted service connection for hip dysplasia, 
bilateral, and assigned an initial 10 percent evaluation for 
right hip dysplasia, and a 30 percent evaluation for left hip 
dysplasia, from January 26, 2000, with an increased initial 
evaluation to 30 percent from April 1, 2002, for right hip 
dysplasia.  These initial evaluations were later increased to 
90 percent, effective from November 2006.  By an April 2007 
rating decision, the RO denied entitlement to special monthly 
compensation (SMC) based on aid and attendance or being 
housebound.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for SMC based on the need for aid and attendance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the 
Board received notification from the Veteran that he desired 
to withdraw the appeals on the issues of increased initial 
evaluations for right hip and left hip dysplasia.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
issues of entitlement to service connection for right hip and 
left hip dysplasia have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.      
38 C.F.R. § 20.204(c).

In this case, the Veteran perfected appeals as to the initial 
evaluations assigned following the grants of service 
connection for left hip dysplasia and right hip dysplasia in 
January 2008, following the issuance of a December 2007 
statement of the case addressing those issues.  

By a statement submitted in August 2008, after the Veteran 
was notified in July 2008 that the claims were being 
transferred to the Board, the Veteran withdrew the appeals 
for increased initial evaluations for the left and right hip 
disabilities.  As the Veteran has withdrawn his appeals for 
increased initial evaluations for those two disabilities, 
there remain no allegations of errors of fact or law for 
consideration as to these issues.  

Accordingly, the Board does not have jurisdiction to review 
the appeal on the issue of entitlement to an increased 
initial evaluation in excess of 90 percent for left hip 
dysplasia, status post operative, or to review the appeal on 
the issue of entitlement to an increased initial evaluation 
in excess of 90 percent for right hip dysplasia, status post 
operative.  


ORDER

The appeals for an increased initial evaluation in excess of 
90 percent for left hip dysplasia, status post operative, and 
to an increased initial evaluation in excess of 90 percent 
for right hip dysplasia, status post operative, are 
dismissed.


REMAND

The Veteran was afforded VA examinations as to whether he 
required aid and attendance or was housebound in November 
2006 and in March 2007.  The Veteran's representative argues 
that, given the Veteran's age and the specific disabilities 
at issue, the November 2006 and March 2007 examinations, 
which are now slightly more than two years ago, are no longer 
representative of the Veteran's service-connected 
impairments.  

A determination as to whether a Veteran requires aid and 
attendance provides that a decision-maker must consider such 
factors as: the inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without assistance; inability of 
the claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a); 
accord Prejean v. West, 13 Vet. App. 444, 447-48 (2000). 

It is not required that all of the disabling conditions 
enumerated be present before a favorable rating be made, 
however, at least one such condition must be present.  In 
addition, the particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole, and it is only necessary that the 
claimant be so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).   Further, determinations that the Veteran is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed, 
but must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

One of the factors which, under the provisions of 38 C.F.R. § 
3.352(a)(2), must be considered, is whether the Veteran 
requires Frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without assistance.  In this case, 
the March 2007 VA examination for purposes of aid and 
attendance disclosed that the Veteran had a leg length 
discrepancy and required use of a special, built-up shoe.  
The examination also disclosed that the Veteran was unable to 
walk more than a few yards, and required use of two forearm 
crutches to walk.  

The November 2006 VA examination reveals that the Veteran was 
unable to dress below the knees, wash below the knees, unable 
to bend over to pick objects up off the floor, or perform 
other action that required bending, stooping, or squatting.  
In particular, the November 2006 VA evaluation noted that the 
Veteran used assistive devices, including a shower chair, 
raised toilet seat, grab bars, sock aid, and reacher.  The 
reported noted that the Veteran was able to use a sock aid to 
get his socks on, but was unable to take the socks off.  The 
examination report did not indicate whether the Veteran was 
able to get his shoes on and off, particularly the build-up 
shoe required as a result of the leg length discrepancy.  The 
examination report did not indicate how the Veteran managed 
to go outside his home, and did not state whether he obtained 
assistance to get his shoes on and off or whether he went 
outside without shoes.  The Board is unable to find this 
evidence in the record.  Further development of the evidence 
is required.  

The recent evidence suggests that the Veteran is not 
housebound, because he is able to drive independently.  
However, the reports do not state whether the Veteran uses 
his feet to depress the gas and/or brakes when he is driving, 
or whether he is able to drive without shoes.  The reports do 
not indicate whether the Veteran drives without shoes, uses 
an assistive devise to put on his shoes, or whether he has 
daily or less frequent assistance with taking his shoes non 
and off.  The Board notes in particular that inability of the 
claimant to feed him or herself through loss of coordination 
of upper extremities or through extreme weakness; pr, 
inability to attend to the wants of nature; or (5) 
Incapacity, either physical or mental, that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
These factors should be addressed prior to appellate 
adjudication of these criteria.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
opportunity to submit or identify any evidence 
which might support his claim, including 
evidence from others, to include anyone who 
helps him dress, bathe, cook, or clean.  The 
Veteran must be advised to submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and the 
effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2.  The Veteran's current VA clinical records 
from June 2008 to the present should be 
obtained.  

The Veteran should be afforded the opportunity 
to identify or submit any non-VA providers or 
evidence.

3.  The Veteran should be accorded a VA 
examination for the purpose of determining his 
ability to care for his basic needs.  The 
examiner should provide an opinion as to the 
effect of the Veteran's service-connected left 
and right hip disabilities, or any other 
service-connected disability, such as whether 
he is permanently bedridden, in need of 
regular (but not continuous), substantial 
(necessary) aid and attendance from another 
person.  The examiner should explain whether 
the Veteran is or is not able to protect 
himself from the hazards of the environment, 
or whether he is substantially confined to his 
house or its immediate premises, or would be 
confined to the home without assistance to put 
on his shoes, and whether the Veteran needs 
assistance to use the two forearm crutches.  
The claims file must be made available to the 
examiner in conjunction with the examination.  
Complete rationale for all opinions must be 
provided.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
agency of original jurisdiction should 
determine whether the VA examination of record 
is current.  If so, then the claim on appeal 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


